NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0214n.06
                            Filed: March 19, 2009

                                           No. 08-3442

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


TOLEDO NEWSPAPER UNIONS – BLADE                   )
PENSION TRUST FUND,                               )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
FEDERAL INSURANCE COMPANY,                        )   NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )
                                                  )




       Before: NORRIS, COOK, GRIFFIN, Circuit Judges.


       COOK, Circuit Judge. Plaintiff-appellant Toledo Newspaper Unions – Blade Pension Trust

Fund (the “Plan”) appeals the district court’s judgment granting defendant-appellee Federal

Insurance Company’s motion to dismiss. Federal Insurance Company (“Federal”) issued a policy

insuring the Plan’s trustees. The Plan sued Federal under the Declaratory Judgment Act, requesting

that the district court make two informative rulings: (1) whether the Plan should notify its

participants of possible claims against certain trustees and (2) whether, if the Plan so notifies its

participants and if the participants sue, there would be coverage under the policy. Relying on the

advisory-opinion prohibition and the ripeness doctrine, the district court dismissed the Plan’s

complaint as failing to satisfy Article III’s case-or-controversy requirement.
No. 08-3442
Toledo Newspaper Unions v. Federal Insurance Company


       We conduct a de novo review of a district court’s justiciability determinations, including its

advisory opinion and ripeness assessments. See Eaton v. Charter Twp. of Emmett, No. 06–1542,

2008 WL 780751, at *4 (6th Cir. Mar. 21, 2008) (citing Ammex, Inc. v. Cox, 351 F.3d 697, 706 (6th

Cir.2003)); Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville and Davidson Co., Tenn., 274
F.3d 377, 398 (6th Cir. 2001). To the extent that the district court’s jurisdictional ruling rests on

factual findings, we review those findings for clear error. RMI Titanium Co. v. Westinghouse Elec.

Corp., 78 F.3d 1125, 1135 (6th Cir.1996).


       Our review of the record, the applicable law, and the parties’ briefs convinces us that the

district court judge’s memorandum opinion carefully and correctly set out the facts and the governing

law, and because a full opinion from this court would be duplicative, we affirm the district court’s

judgment granting defendant-appellee’s motion to dismiss, adopting the reasoning of the district

court’s February 28, 2008 memorandum.




                                                -2-